Appeal by the defendant from a judgment entered upon a verdict of the jury in favor of the plaintiff at a Trial Term of Supreme Court, Albany, N. Y., and from an order denying a new trial. Plaintiff was crossing Manning boulevard, which runs north and south, in the city of Albany. She was proceeding in a westerly direction, and when within a step of the curb she was struck by a car proceeding southerly. After the accident and at the scene thereof, tire marks were found on the top of the nine-inch curb. Plaintiff had looked to the north before crossing the street, and saw nothing until immediately before she was struck. The night was dark; there was shrubbery along the street; the driver did not see her until he was three or four feet from her. Defendant claims that she sold the car to the driver a few days before the accident, and raises the question of ownership and contributory negligence ; also claims that cross-examination of certain witnesses by plaintiff’s attorney was prejudicial. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.